UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7714


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-cr-00238-BO-1)


Submitted:   February 27, 2014            Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Smith, Appellant Pro Se. Kristine L. Fritz, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby Smith appeals the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2)

(2012).     We have reviewed the record and find no reversible

error.    Accordingly, we affirm the district court’s order.                     See

United    States   v.   Black,   737    F.3d      280,   287   (4th    Cir.     2013)

(holding that § 3582(c)(2) does not provide means to apply Fair

Sentencing Act (“FSA”) minimums to defendants sentenced before

FSA’s effective date); United States v. Blewett, __ F.3d __,

2013 WL 6231727, at *2 (6th Cir. Dec. 3, 2013) (en banc) (Nos.

12-5226, 12-5582) (holding that “(1) the [FSA]’s new mandatory

minimums do not apply to defendants sentenced before it took

effect;    (2) § 3582(c)(2)      does       not    provide     a      vehicle     for

circumventing that interpretation; and (3) the Constitution does

not provide a basis for blocking it”).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                          AFFIRMED




                                        2